OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. Defendant’s argument that County Court erred in enhancing her sentence by departing from its conditional promise to make her two terms of imprisonment run concurrently is unpreserved for our review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 491-493 [2008]).
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott, Rivera and Abdus-Salaam concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.